DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 is dependent from claim 1, much like claim 5.  Both claims recite the same claim limitation.  As such, claims 5 and 11 are duplicate claims.  As such, one of the claims should be eliminated.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahrig et al. (herein “Rahrig”; US Pub. No. 2011/0275446 A1).
Regarding claim 1, Rahrig discloses a root device for improving swing balance and performance (noting this is merely intended use – see In re Casey and In re Otto) comprising: a hosel (Fig. 10A, item 122; emphasis added); a root members comprising a plurality of interconnected links (Fig. 10A, noting “comprising” is open ended MPEP 2111.03, so it is clear a multitude of links can be present; also noting that applicant claims “a root member” which the prior reads on, and noting other “root members” may be present given the open ended transitional phrase “comprising” for the entire claim; emphasis added) consisting of three interconnected links in a symmetrical geometry including a triangle formed by the plurality of interconnected links (see Fig. 10A below and labeled “1st embodiment” by the Examiner; noting  “consisting of” is close ended, so only the three interconnected links create the symmetrical geometry including the triangle; emphasis added), the hosel being positioned on the root member (Fig. 10A, item 122); the root members being interiorly positioned in a golf clubhead (par. [0050]); and the golf clubhead being connected to a golf shaft through the hosel (Fig. 6, item 124), wherein the root device is interiorly integrated into the golf clubhead (par. [0050]).


    PNG
    media_image1.png
    333
    622
    media_image1.png
    Greyscale

Regarding claim 4, Rahrig discloses that the root member comprises at least one trunk distally connected to at least two of the plurality of interconnected links; and wherein the hosel is positioned on the at least one trunk (Fig. 10A, reproduced above and labeled “1st embodiment” by the Examiner; noting as the root member “comprises” both the “interconnected links” and the “at least one trunk”, the “at least one trunk” can be one of the “interconnected links”).
Regarding claim 6, Rahrig discloses that the hosel is distally positioned on the at least one trunk (Rahrig: Fig. 10A, reproduced above and labeled “1st embodiment” by the Examiner; noting it is at the end of, or the distal portion, of the trunk member).
Regarding claim 7, Rahrig discloses a root device for improving swing balance and performance (noting this is merely intended use – see In re Casey and In re Otto) comprising: a hosel (fig. 10A, item 122; emphasis added); a root member comprising a plurality of interconnected links (Fig. 10A, noting “comprising” is open ended MPEP 2111.03, so it is clear a multitude of links can be present; also noting that applicant claims “a root member” which the prior reads on, and noting other “root members” may be present given the open ended transitional phrase “comprising” for the entire claim; emphasis added) consisting of five interconnected links in the same plane and in a symmetrical geometry including two triangles formed by the plurality of interconnected links (Fig. 10A, reproduced below and labelled “2nd Embodiment” by the Examiner; noting that the “consisting of” defines the five links that create the two triangles in the same plane; see also Fig. 10B showing that these five links noted by the Examiner are generally in the same plane; emphasis added); the hosel being positioned on the root member links (Fig. 10A, reproduced below and labelled “2nd Embodiment” by the Examiner; noting the root member attached to the hosel does not necessarily have to be part of the “five interconnected links”, but can be one of the “plurality of interconnected links”); the root members being interiorly positioned in a golf clubhead (par. [0050]); and the golf clubhead being connected to a golf shaft through the hosel (Fig. 6, item 124), wherein the root device is interiorly integrated into the golf clubhead (par. [0050]).

    PNG
    media_image2.png
    339
    645
    media_image2.png
    Greyscale
	Regarding claim 8, Rahrig discloses that the two triangles are in the same plane (Fig. 10A, reproduced above and labelled “2nd Embodiment” by the Examiner; and as evidenced by Fig. 10B generally showing that they are in the same plane).
	Regarding claim 10, Rahrig discloses that the root member comprises at least one trunk distally connected to the plurality of interconnected links; and wherein the hosel is positioned on the at least one trunk (Fig. 10A, reproduced above and labelled “2nd Embodiment” by the Examiner; noting the root member attached to the hosel, aka the trunk, does not necessarily have to be part of the “five interconnected links”, but can be one of the “plurality of interconnected links”).
Regarding claim 12, Rahrig discloses that the hosel is distally positioned on the at least one trunk (Fig. 10A, reproduced above and labeled “2nd Embodiment” by the Examiner; noting it is at the end of, or the distal portion, of the trunk member).
Regarding claim 13, Rahrig discloses that the five interconnected links are interconnected by terminally attaching alternating ends of the links to form the two triangles (Fig. 10A, reproduced above and labeled “2nd Embodiment” by the Examiner; noting this appears to be a product-by-process limitation that adds no further structure to the claims; that is Fig. 10A reproduced above and labeled “2nd Embodiment” by the Examiner shows the ends of the five links attached to create the two triangles and consistent with applicant’s shape shown in Fig. 2, so how they are actually connected is directed toward the process of connecting them).
Regarding claim 14, Rahrig discloses that the three interconnected links are interconnected by terminally attaching alternating ends of the links to form the triangle (Fig. 10A, reproduced above and labeled “1st Embodiment” by the Examiner; noting this appears to be a product-by-process limitation that adds no further structure to the claims; that is Fig. 10A reproduced above and labeled “1st Embodiment” by the Examiner shows the ends of the three links attached to create the single triangle and consistent with applicant’s shape shown in Fig. 1, so how they are actually connected is directed toward the process of connecting them).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rahrig et al. (herein “Rahrig”; US Pub. No. 2011/0275446 A1).
Regarding claim 3, it is noted that Rahrig does not specifically disclose that the one and only one triangle is an equilateral triangle.  However, Rahrig does disclose that the three links create a triangle (see Fig. 10A, reproduced above and labelled “1st Embodiment” by the Examiner).  In addition, regarding using an equilateral triangle, it has been held that, absent a convincing argument otherwise, one of ordinary skill in the art could use numerous configuration in shape or form to accomplish the same purpose.  See In re Dailey, 149 USPQ 47 (CCPA 1976)(see applicant’s spec, page 4, lines 13-19; applicant giving no criticality to the use of an equilateral triangle).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that using an equilateral triangle would not be significant as other shapes such as those triangles disclosed in Rahrig could be used to accomplish the same purpose of increasing MOI and lowering cg (see Rahrig: par. [0030]).
Regarding claim 9, Rahrig discloses that the two triangles are each an equilateral triangle (Fig. 10A, reproduced above and labelled “2nd Embodiment” by the Examiner; noting this appears to be obvious). In the alternative, Rahrig does disclose that the five links create two triangles in the same plane (see Fig. 10A, reproduced above).  In addition, regarding using an equilateral triangle, it has been held that, absent a convincing argument otherwise, one of ordinary skill in the art could use numerous configuration in shape or form to accomplish the same purpose.  See In re Dailey, 149 USPQ 47 (CCPA 1976)(see applicant’s spec, page 4, lines 13-19; applicant giving no criticality to the use of an equilateral triangle).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that using an equilateral triangle would not be significant as other shapes such as those triangles disclosed in Rahrig could be used to accomplish the same purpose of increasing MOI and lowering cg (see Rahrig: par. [0030]).


Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rahrig et al. (herein “Rahrig”; US Pub. No. 2011/0275446 A1) in view of Long (US Pat. No. 4,010,958).
Regarding claims 5 and 11, it is noted that Rahrig does not specifically disclose that the hosel being positioned on the at least one trunk adjacent the center of the root device.  However, Rahrig discloses a trunk used adjacent the hosel and shaft (Fig. 10A, reproduced above and labelled as the “1st Embodiment”).  In addition, Long discloses a hosel and shaft at the center of the club (Figs. 1 and 2).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Rahrig to use a trunk adjacent the center of the root device as taught and suggested by Long because doing so would be use of a known technique (using a hosel and shaft and the center of a club) to improve a similar product (a golf club having a trunk attached to the hosel and shaft) in the same way (using a hosel and shaft and the center of a club, the hosel and shaft connected to the trunk and the root system).



Response to Arguments
Applicant's arguments filed 11/9/22  have been fully considered but they are not generally persuasive. 
As is evident from the above rejection, the Examiner finds the claim language somewhat convoluted and confusing.  That is, applicant now claims in claim 1 “a root member comprising a plurality of interconnected links consisting of three interconnected links in a symmetrical geometry including a triangle formed by the plurality of interconnected links” (claim 7 using a similar arrangement; emphasis added).  As such, the former language of “a root member comprising a plurality of interconnected links” is open ended.  This limitation would make the claim open ended so that a limitless number of “interconnected links” could be used.  The latter language “consisting of three interconnected links in a symmetrical geometry including a triangle formed by the plurality of interconnected links” makes the claim closed ended with regards to the “three interconnected links” used to create the “symmetrical geometry including a triangle”.  It is noted that applicant could have simply used “a root member consisting of three interconnected links” to make the claim completely closed ended, but has chosen not to do so.  In addition, the entire claim uses the transitional phrase “comprising”.  Applicant claims “a root member”.  As such, based on the open ended transitional phrase “comprising”, more than one “root member” may also be present.  That is, the same logic that applies to “interconnected links” also applies to “root member”.  As such, Rahrig anticipates as least some of the claims based on the rejection given above and the use of both transitional phases “comprising” and “consisting of” when describing the “root member”.
With regards to the use of In re Dailey, the issue is whether applicant gives specific criticality to the use of equilateral triangles over different kinds of triangles? Applicant argues that the equilateral shape “uniformly distributes the forces at the center of the mass” (see Remarks, received 11/9/22, page 8, applicant quoting page 2 of the spec).  Respectfully submitted, the entire context of this quote is (see page 2, applicant’s spec, emphasis added):
Additionally, the inner root device helps uniformly distribute the forces at the center of mass and the pressures in the golf clubhead or putter head, creating a performance edge and helping dampen vibrations as well as twisting and distortion of clubhead position caused by any force or impact, thus helping a user achieve significant performance improvements.

As such, this citation merely gives criticality to the overall “root device”, and not the specific “equilateral” triangle configuration.  Thus, applicant’s arguments with regards to In re Dailey are not persuasive.
With regards to the Estridge reference, the secondary reference has been removed.  As such, all arguments directed to Estridge are moot.  With regards to the Green reference, the secondary reference has been removed.  As such, all arguments directed to Green are moot.  Applicant makes no specific arguments with regards to Long.
Moving to claims 13 and 14, applicant argues that Rahrig is connected by “a plurality of weights with a plurality of tubes”, and thus claims 13 and 14 are not anticipated or obvious over the prior art.  There is a general problem throughout applicant’s claims that is never quite addressed within the claims or by applicant’s arguments.  What is the exact structure of a “link”?  Merriam-webster.com defines “link” merely as a “connecting structure”.  As such, could not the tube with the weight attached be a “link”?  As applicant never claims the exact structure of the link, or if the links are the same or similar in the shape, could not one link be a tube with a weight and another be just a tube?  Could not a “link” be a tube with a weight with another tube?  It seems applicant imparts limitations from the spec into the claims regarding exactly what constitutes the structure of a “link”.    
As such, applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
11/25/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711